1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.



 6 IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 MARCOS ABEYTA, SOLEILLE LOPEZ,
 8 and AVENICIO ABEYTA,

 9          Plaintiffs-Appellants,

10 v.                                                                           NO. 29,560

11 PATRICK PEREA,

12          Defendant-Appellee.


13 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
14 Ted Baca, District Judge

15 Marcos Abeyta
16 Albuquerque, NM

17 Pro Se Appellant

18 The Moejustice Law Office
19 Antonio Maestas
20 Albuquerque, NM

21 for Appellee

22                                 MEMORANDUM OPINION
1 WECHSLER, Judge.

2       Summary dismissal was proposed for the reasons stated in the notice of

3 proposed disposition. No memorandum opposing summary dismissal has been filed,

4 and the time for doing so has expired.

5       Dismissed.

6       IT IS SO ORDERED.



7                                           _______________________________
8                                           JAMES J. WECHSLER, Judge


9 WE CONCUR:




10 _______________________________
11 MICHAEL D. BUSTAMANTE, Judge




12 _______________________________
13 ROBERT E. ROBLES, Judge